         Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 1 of 29



 1      WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9 Joshua Michael Leon,                               No. CV-17-0008-TUC-BGM
10                          Petitioner,
11 v.                                                 ORDER
12 David Shinn,1 et al.,
13                          Respondents.
14
15             Currently pending before the Court is Petitioner Joshua Michael Leon’s Petition
16      Pursuant to 28 U.S.C. § 2254 for a Writ of Habeas Corpus by a Person in State Custody
17      (Non-Death Penalty) (“Petition”) (Doc. 1). Respondents have filed a Answer to Petition
18      for Writ of Habeas Corpus (“Answer”) (Doc. 14), and Petitioner filed his Reply (Doc. 40).
19      The United States Magistrate Judge has received the written consent of both parties and
20      presides over this case pursuant to 28 U.S.C. § 636(c) and Rule 73, Federal Rules of Civil
21      Procedure. The Petition (Doc. 1) is ripe for adjudication.
22      ...
23      ...
24      ...
25      ...
26
               1
27              The Court takes judicial notice, that Charles Ryan is no longer the Director of the Arizona
        Department of Corrections (“AZDOC”). As such, the Court will substitute the Director of the
28      AZDOC, David Shinn, as a Respondent pursuant to Rule 25(d) of the Federal Rules of Civil
        Procedure.
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 2 of 29



 1   I.     FACTUAL AND PROCEDURAL BACKGROUND
 2          A.       Initial Charge and Sentencing
 3          The Arizona Court of Appeals stated the facts2 as follows:
 4                 One evening in October 2009, Maxine S., Amina R., and Kalette M.
            approached Leon’s girlfriend Claudia R., on a corner in South Tucson. The
 5
            women asked to buy drugs and, when Claudia agreed, they proceeded to beat
 6          and rob her. Claudia yelled for Leon and, as he approached, the three women
            fled. Leon pursued them and when the women stopped running, he punched
 7          one or more of them and stabbed Maxine in the chest. Maxine’s heart was
 8          punctured and she later died. The weapon was not recovered.
 9   Answer (Doc. 14), Ariz. Ct. of Appeals, Case Nos. 2 CA-CR 2011-0395, Mem. Decision
10   12/3/2013 (Exh. “I”) (Doc. 15) at 51.3
11          Petitioner was indicted on one (1) count of first degree murder. See Answer (Doc.
12   14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Indictment (Exh. “A”)
13   (Doc. 15). The State offered Petitioner a Plea Agreement which would have allowed him
14   to plead guilty to one (1) count of manslaughter, with a maximum sentence of 12.50 years,
15   in exchange for the dismissal of the first degree murder charge. Answer (Doc. 14), Ariz.
16   Superior Ct., Pima County, Case No. CR20094042-001, Plea Agreement (Exh. “B”) (Doc.
17   15) at 5–6. The trial court held a Donald4 hearing, and Petitioner rejected the plea. See
18   Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Minute
19   Entry 10/4/2010 (Exh. “C”) (Doc. 15) at 5–6 & Donald Hr’g Tr. 10/4/2010 (Exh. “Z”)
20   (Docs. 17, 18) at 30–33.
21          Following a jury trial, Defendant Joshua Michael Leon was found not guilty of the
22   first degree murder charge and guilty of the lesser-included offense of second degree
23
            2
24            As these state court findings are entitled to a presumption of correctness and Petitioner
     has failed to show by clear and convincing evidence that the findings are erroneous, the Court
25   hereby adopts these factual findings. 28 U.S.C. § 2254(e)(1); Schriro v. Landrigan, 550 U.S. 465,
     473–74, 127 S.Ct. 1933, 1940, 167 L.Ed.2d 836 (2007); Wainwright v. Witt, 469 U.S. 412, 426,
26
     105 S.Ct. 844, 853, 83 L.Ed.2d 841 (1985); Cf. Rose v. Lundy, 455 U.S. 509, 519, 102 S.Ct. 1198,
27   1204, 71 L.Ed.2d 379 (1982).
            3
28              Page citations refer to the CM/ECF page number for ease of reference.
            4
                State v. Donald, 198 Ariz. 406, 10 P.3d 1193 (Ariz. Ct. App. 2000).

                                                     -2-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 3 of 29



 1   murder. Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001,
 2   Verdict (Exh. “E”) (Doc. 15) at 19 & Minute Entry 12/12/2011 (Exh. “F”) (Doc. 15) at 22–
 3   23. On December 12, 2011, Petitioner was sentenced to an aggravated term of eighteen
 4   (18) years of imprisonment. See Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case
 5   No. CR20094042-001, Minute Entry—Sentence of Imprisonment (Exh. “F”) (Doc. 15) at
 6   22.
 7          B.     Direct Appeal
 8          On December 19, 2011, counsel for Petitioner filed a Notice of Appeal from the
 9   sentence. See Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-
10   001, Not. of Appeal (Exh. “G”) (Doc. 15). In May 2013, counsel for Petitioner filed an
11   Opening Brief with the Arizona Court of Appeals. Id., Ariz. Ct. of Appeals, Case No. 2
12   CA-CR 2012-0305, Appellant’s Opening Br. (Exh. “H”) (Doc. 15). Petitioner’s issues
13   included 1) whether the trial court erred by denying appellant’s motion to dismiss or to
14   preclude testimony of Elvin Logan based on Mr. Logan’s representation by Petitioner’s
15   prior counsel; and 2) whether the trial court erred in denying Petitioner’s motion for a new
16   trial based on alleged references to gang membership during trial, as well as alleged juror
17   misconduct. See id., Exh. “H.”
18          On December 3, 2013, the Arizona Court of Appeals vacated the Criminal
19   Restitution Order (“CRO”) entered at sentencing but affirmed Petitioner’s conviction and
20   sentence in all other respects. Answer (Doc. 14), Ariz. Ct. of Appeals, Case No. 2 CA-CR
21   2011-0395, Mem. Decision 12/3/2013 (Exh. “I”) (Doc. 15). The court of appeals observed
22   that “[d]ismissal as a sanction is rare . . . and necessarily directed at improper conduct by
23   the state.” Id., Exh. “I” at 54 (citing State v. Young, 149 Ariz. 580, 585, 720 P.2d 965, 970
24   (Ariz. Ct. App. 1986)). “[B]ecause the trial court expressly found no wrongdoing on the
25   part of the prosecutors . . . dismissal for prosecutorial misconduct was clearly not
26   appropriate, and [the court of appeals] [found] no abuse of discretion by the trial court.”
27   Answer (Doc. 14), Exh. “I” at 54. Regarding the denial of Petitioner’s motion to preclude
28   his cellmate’s testimony the appellate court noted that “[t]he trial court found no evidence


                                                 -3-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 4 of 29



 1   that Sweeney had provided Elvin with any details about Leon’s case, despite testimony that
 2   she assisted him in preparing for his meeting with prosecutors.” Id., Exh. “I” at 55. The
 3   appellate court acknowledged that “[a] defendant thus has a constitutional right to conflict-
 4   free counsel.” Id., Exh. “I” at 56. The appellate court found that “[g]iven Leon was
 5   represented by non-conflicted trial counsel and was no worse off for his former counsel’s
 6   conflict, [they] [could] not say Leon’s constitutional right to effective representation was
 7   infringed or that the trial court abused its discretion by allowing Elvin’s testimony.” Id.,
 8   Exh. “I” at 57. The court of appeals further noted that “a breach of an ethical standard does
 9   not necessarily make out a denial of the Sixth Amendment guarantee of assistance of
10   counsel . . . [and] [because] Sweeney’s professional breach had no adverse impact on
11   Leon’s trial and that finding is supported by the record . . . the trial court did not err in
12   permitting Elvin to testify.” Id., Exh. “I” at 58. The appellate court also observed that “the
13   Constitution does not require a new trial every time a juror has been placed in a potentially
14   compromising situation . . . [because] it is virtually impossible to shield jurors from every
15   contact of influence that might theoretically affect their vote.” Answer (Doc. 14), Ariz. Ct.
16   of Appeals, Case No. 2 CA-CR 2011-0395, Mem. Decision 12/3/2013 (Exh. “I”) (Doc. 15)
17   at 62 (quoting Rushen v. Spain, 464 U.S. 114, 118 (1983)) (internal quotation marks
18   omitted) (alterations in original).     The court of appeals discussed the trial court’s
19   questioning of Juror Nine regarding her concerns for her safety and found that Juror Nine’s
20   concerns or conduct did not deprive Petitioner of a fair and impartial trial. Answer (Doc.
21   14), Exh. “I” at 62. The appellate court also found “no evidence to support Leon’s assertion
22   that the testimony of Mr. Leon’s sister concerning questions that she was asked about her
23   tattoos by juror embers makes plain that the gang issue was on the jury’s mind.” Id., Exh.
24   “I” at 65–66 (quotations omitted). The appellate court held that “[s]peculation as to juror
25   bias is insufficient to establish that the defendant was denied a fair trial.” Id., Exh. “I” at
26   66 (citing State v. Soule, 164 Ariz. 165, 169, 791 P.2d 1048, 1052 (Ariz. Ct. App. 1989))
27   (alterations in original).
28          As such, the court of appeals “vacate[d] the CRO entered at sentencing; Leon’s


                                                  -4-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 5 of 29



 1   conviction and sentence in all other respects [were] affirmed.” Id., Exh. “I” at 66. On
 2   December 27, 2013, Petitioner filed his petition for review with the Arizona Supreme
 3   Court. See Answer (Doc. 14), Ariz. Supreme Ct., Case No. CR-13-0456-PR, Pet. for
 4   Review (Exh. “J”) (Doc. 16). Petitioner’s petition raised a single issue regarding whether
 5   “a prosecution witness [should] be precluded from testifying because he was recruited by
 6   defendant’s former defense counsel[.]” Id., Exh. “J” at 6. On May 29, 2014, the Arizona
 7   Supreme Court denied review. Answer (Doc. 14), Ariz. Supreme Ct., Case No. CR-13-
 8   0456-PR, Mem. to Pet. 5/29/2014 (Exh. “K”) (Doc. 16). On July 17, 2014, the Arizona
 9   Court of Appeals issued its Mandate. Answer (Doc. 14), Ariz. Ct. of Appeals, Case No. 2
10   CA-CR 2011-0395, Mandate (Exh. “L”) (Doc. 16)
11          C.     Post-Conviction Relief Proceeding
12          On June 25, 2014, Petitioner filed his Notice of Post-Conviction Relief (“PCR”).
13   Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Pet.’s
14   Not. of PCR 6/25/2009 (Exh. “M”) (Doc. 16). On July 14, 2014, the trial court appointed
15   PCR counsel. Id., Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Not. Re
16   Not. of Pet. for PCR (Trial) 7/14/2014 (Exh. “N”) (Doc. 16).
17                 1. PCR Petition
18          On October 20, 2014, Petitioner filed his Petition for PCR. See Answer (Doc. 14),
19   Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Pet.’s Pet. for PCR (Exh.
20   “O”) (Doc. 16). In his Petition, Petitioner asserted a single claim of ineffective assistance
21   of counsel. Id., Exh. “O” at 58–60. Petitioner urged that “his attorney convinced him that
22   the plea was not in his best interest[,] [and] . . . told [him] that there’s no way [the jury]
23   will find you guilty of anything higher than manslaughter.” Id., Exh. “O” at 60.
24                 2. Rule 32 Court Order
25          On April 13, 2015, the Rule 32 court had an evidentiary hearing regarding
26   Petitioner’s petition. Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No.
27   CR20094042-001, Minute Entry—Evidentiary Hearing 4/13/2015 (Exh. “P”) (Doc. 16).
28   The Rule 32 court found trial counsel credible and Petitioner not credible. Id., Exh. “P” at


                                                 -5-
         Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 6 of 29



 1   75–76. As such, the Rule 32 court found that trial counsel was not ineffective and
 2   dismissed Petitioner’s PCR petition. Id.
 3                     3. PCR Appeal
 4            On September 8, 2015, counsel for Petitioner filed an Anders5 brief petition for
 5   review with the Arizona Court of Appeals.6 Answer (Doc. 14), Ariz. Superior Ct., Pima
 6   County, Case No. CR20094042-001, Pet. for Review (Exh. “Q”) (Doc. 16). The court of
 7   appeals noted that Anders does not apply to post-conviction proceedings and struck the
 8   petition for review. See Answer (Doc. 14), Court of Appeals, State of Arizona, Case No.
 9   2 CA-CR 2015-0320-PR, Order 12/17/2015 (Exh. “R”) (Doc. 16) at 92. The appellate
10   court granted Petitioner thirty (30) days to file a pro se petition for review. Id., Exh. “R”
11   at 92.
12            On January 12, 2016, the Arizona Court of Appeals stayed the petition for review
13   proceeding and reaffirmed that the pro se petition was due on or before February 18, 2016.
14   See Answer (Doc. 14), Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-0320-
15
              5
16                Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967).
     6
         The Arizona Court of Appeals has described the procedure of filing an Anders brief as follows:
17
              Under our procedure, when appointed counsel determines that a defendant's case
18            discloses no arguable issues for appeal, counsel files an Anders brief. The brief
19            contains a detailed factual and procedural history of the case, with citations to the
              record. See Scott, 187 Ariz. at 478 n. 4, 930 P.2d at 555 n. 4. Counsel submits the
20            brief to the court and the defendant. The defendant is then given the opportunity to
              file a brief pro per. After receiving all briefing, the court reviews the entire record
21            for reversible error. If any arguable issue presents itself, the court directs appointed
22            counsel to brief the issue. Only after the court has ascertained that counsel has
              conscientiously performed his or her duty to review the record, and has itself
23            reviewed the record for reversible error and found none, will the court allow
              counsel to withdraw. See State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154,
24            156–57 (1984). We conclude that this procedure permits counsel to perform
25            ethically, while simultaneously ensuring that an indigent defendant's constitutional
              rights to due process, equal protection, and effective assistance of counsel are
26            protected.
27   State v. Clark, 196 Ariz. 530, 537, 2 P.3d 89, 96 (Ct. App. 1999). The Court notes that because
     this was a PCR petition, the proper authority was Montgomery v. Sheldon (I), 181 Ariz. 256, 889
28   P.2d 614 (1995) rather than Anders. See State v. Smith, 184 Ariz. 456, 910 P.2d 1 (1996).
     Ultimately, the result is the same.

                                                       -6-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 7 of 29



 1   PR, Order 2/26/2016 (Exh. “T”) (Doc. 17). On April 21, 2016, the Arizona Court of
 2   Appeals dismissed the petition for review because Petitioner had not complied with its
 3   previous orders. Answer (Doc. 14), Court of Appeals, State of Arizona, Case No. 2 CA-
 4   CR 2015-0320-PR, Order 4/21/2016 (Exh. “U”) (Doc. 17). On April 29, 2016, Petitioner
 5   filed his pro se Petition for Review. Answer (Doc. 14), Court of Appeals, State of Arizona,
 6   Case No. 2 CA-CR 2015-0320-PR, Pet.’s Pro Se Pet. for Review (Exh. “V”) (Doc. 17).
 7   Petitioner alleged ineffective assistance of counsel based on trial counsel’s alleged advice
 8   to reject the plea offer; an alleged failure to request that the plea offer deadline be extended
 9   or the Donald hearing continued; and an alleged failure to ensure that Petitioner received
10   a full and fair Donald hearing. Answer (Doc. 14), Court of Appeals, State of Arizona, Case
11   No. 2 CA-CR 2015-0320-PR, Pet.’s Pro Se Pet. for Review (Exh. “V”) (Doc. 17). The
12   court of appeals accepted Petitioner’s brief and reinstated his petition for review. Answer
13   (Doc. 14), Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-0320-PR, Order
14   5/3/2016 (Exh. “W”) (Doc. 17).
15          On June 7, 2016, the court of appeals granted reviewed and denied relief. Answer
16   (Doc. 14), Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-0320-PR, Mem.
17   Decision 6/7/2016 (Exh. “X”) (Doc. 17). The appellate court declined any invitation by
18   Petitioner to reweigh the evidence and found that “[s]ubstantial evidence support[ed] the
19   [Rule 32] court’s implicit finding that counsel had not advised Leon to reject the plea offer,
20   but instead had advised him to accept it, and we defer to that finding.” Id., Exh. “X” at 19
21   (citing State v. Sasak, 178 Ariz. 182, 186, 871 P.2d 729, 733 (Ariz. Ct. App. 1993). The
22   appellate court also observed that Petitioner had not presented any evidence that his trial
23   counsel “was mistaken or had misadvised him regarding release provisions under the plea
24   offer.” Id., Exh. “X” at 19. The court of appeals also noted that “Leon’s petition did not
25   allege his Donald hearing was impermissibly ‘incomplete[,]’” but acknowledged the issue
26   had been considered and rejected by the lower court. Id., Exh. “X” at 19–20. The appellate
27   court found that the Rule 32 court did not abuse its discretion. Id., Exh. “X” at 20. The
28   court of appeals held that the trial court held an evidentiary hearing consistent with Donald


                                                  -7-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 8 of 29



 1   and Petitioner “failed to meet his burden of establishing ineffective assistance of counsel.”
 2   Id., Exh. “X” at 20.
 3          Petitioner did not seek review with the Arizona Supreme Court. See Answer (Doc.
 4   14), Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-0320-PR, Mandate
 5   8/3/2016 (Exh. “Y”) (Doc. 17).
 6          D.     The Instant Habeas Proceeding
 7          On June 5, 2017, Petitioner filed his Petition Pursuant to 28 U.S.C. § 2254 for a
 8   Writ of Habeas Corpus by a Person in State Custody (Non-Death Penalty) (Doc. 1).
 9   Petitioner asserts two (2) grounds for relief, each with several subparts. See Petition (Doc.
10   1). First, Petitioner alleges that he “was denied his right to the effective/competent
11   assistance of counsel guaranteed under the U.S. Constitution Amendment Six and
12   Fourteen[.]” Id. at 6. Petitioner asserts that his trial counsel was ineffective for allegedly
13   1) advising Petitioner to reject the plea; 2) failing to advise Petitioner regarding his
14   eligibility for serving eighty-five (85) percent of his sentence; 3) failing to ensure Petitioner
15   received a full and fair Donald hearing; 4) failing to move for a continuance of Petitioner’s
16   Donald hearing; and 5) prior counsel created a conflict of interest by representing Elvin
17   Logan. Id. at 7–15. Second, Petitioner asserts that his “right to a fair trial and impartial
18   jury under the Sixth and Fourteenth Amendments to the U.S. Const. were violated[,]” as
19   well as his right to due process. Id. at 16. Petitioner alleges that 1) the trial court abused
20   its discretion in denying Petitioner’s motion to preclude Logan’s testimony; 2)
21   prosecutorial misconduct allowed Sweeney’s conflict-of-interest to go unchecked; 3) the
22   trial court erred in denying Petitioner’s motion to preclude gang affiliation testimony; and
23   4) juror misconduct. Id. at 16–20.
24          On August 8, 2017, Respondents filed their Answer (Doc. 14), and on September
25   29, 2017, Petitioner replied (Doc. 40).
26   ...
27   ...
28   ...


                                                   -8-
      Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 9 of 29



 1   II.    STANDARD OF REVIEW
 2          A.     In General
 3          The federal courts shall “entertain an application for a writ of habeas corpus in
 4   behalf of a person in custody pursuant to the judgment of a State court only on the ground
 5   that he is in custody in violation of the Constitution or laws of treaties of the United States.”
 6   28 U.S.C. § 2254(a) (emphasis added). Moreover, a petition for habeas corpus by a person
 7   in state custody:
 8          shall not be granted with respect to any claim that was adjudicated on the
            merits in State court proceedings unless the adjudication of the claim – (1)
 9
            resulted in a decision that was contrary to, or involved an unreasonable
10          application of, clearly established Federal law, as determined by the Supreme
            Court of the United States; or (2) resulted in a decision that was based on an
11          unreasonable determination of the facts in light of the evidence presented in
12          the State court proceeding.
13   28 U.S.C. § 2254(d); see also Cullen v. Pinholster, 563 U.S. 170, 181, 131 S. Ct. 1388,
14   1398, 179 L. Ed. 2d 557 (2011). Correcting errors of state law is not the province of federal
15   habeas corpus relief. Estelle v. McGuire, 502 U.S. 62, 67, 112 S. Ct. 475, 480, 116 L. Ed.
16   2d 385 (1991). Ultimately, “[t]he statute’s design is to ‘further the principles of comity,
17   finality, and federalism.’” Panetti v. Quarterman, 551 U.S. 930, 945, 127 S. Ct. 2842,
18   2854, 168 L. Ed. 2d 662 (2007) (quoting Miller-El v. Cockrell, 537 U.S. 322, 337, 123 S.
19   Ct. 1029, 154 L. Ed. 2d 931 (2003)). Furthermore, this standard is difficult to meet and
20   highly deferential “for evaluating state-court rulings, [and] which demands that state-court
21   decisions be given the benefit of the doubt.” Pinholster, 563 U.S. at 181, 131 S. Ct. at
22   1398 (citations and internal quotation marks omitted).
23          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 110 Stat.
24   1214, mandates the standards for federal habeas review. See 28 U.S.C. § 2254. The
25   “AEDPA erects a formidable barrier to federal habeas relief for prisoners whose claims
26   have been adjudicated in state court.” Burt v. Titlow, 571 U.S. 12, 19, 134 S. Ct. 10, 16,
27   187 L. Ed. 2d 348 (2013). Federal courts reviewing a petition for habeas corpus must
28   “presume the correctness of state courts’ factual findings unless applicants rebut this


                                                   -9-
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 10 of 29



 1   presumption with ‘clear and convincing evidence.’” Schriro v. Landrigan, 550 U.S. 465,
 2   473–74, 127 S. Ct. 1933, 1940, 167 L. Ed. 2d 836 (2007) (citing 28 U.S.C. § 2254(e)(1)).
 3   Moreover, on habeas review, the federal courts must consider whether the state court’s
 4   determination was unreasonable, not merely incorrect. Id., 550 U.S. at 473, 127 S. Ct. at
 5   1939; Gulbrandson v. Ryan, 738 F.3d 976, 987 (9th Cir. 2013). Such a determination is
 6   unreasonable where a state court properly identifies the governing legal principles
 7   delineated by the Supreme Court, but when the court applies the principles to the facts
 8   before it, arrives at a different result. See Harrington v. Richter, 562 U.S. 86, 131 S. Ct.
 9   770, 178 L. Ed. 2d 624 (2011); Williams v. Taylor, 529 U.S. 362, 120 S. Ct. 1495, 146 L.
10   Ed. 2d 389 (2000); see also Casey v. Moore, 386 F.3d 896, 905 (9th Cir. 2004). “AEDPA
11   requires ‘a state prisoner [to] show that the state court’s ruling on the claim being presented
12   in federal court was so lacking in justification that there was an error . . . beyond any
13   possibility for fairminded disagreement.’” Burt, 134 S. Ct. at 10 (quoting Harrington, 562
14   U.S. at 103, 131 S. Ct. at 786–87) (alterations in original).
15          B.     Exhaustion of State Remedies
16          Prior to application for a writ of habeas corpus, a person in state custody must
17   exhaust all of the remedies available in the State courts. 28 U.S.C. § 2254(b)(1)(A). This
18   “provides a simple and clear instruction to potential litigants: before you bring any claims
19   to federal court, be sure that you first have taken each one to state court.” Rose v. Lundy,
20   455 U.S. 509, 520, 102 S. Ct. 1198, 1204, 71 L. Ed. 2d 379 (1982). As such, the exhaustion
21   doctrine gives the State “the opportunity to pass upon and correct alleged violations of its
22   prisoners’ federal rights.” Baldwin v. Reese, 541 U.S. 27, 29, 124 S. Ct. 1347, 1349, 158
23   L. Ed. 2d 64 (2004) (internal quotations omitted). Moreover, “[t]he exhaustion doctrine is
24   principally designed to protect the state courts’ role in the enforcement of federal law and
25   prevent disruption of state judicial proceedings.” Rose, 455 U.S. at 518, 102 S. Ct. at 1203
26   (internal citations omitted). This upholds the doctrine of comity which “teaches that one
27   court should defer action on causes properly within its jurisdiction until the courts of
28   another sovereignty with concurrent powers, and already cognizant of the litigation, have


                                                 - 10 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 11 of 29



 1   had an opportunity to pass upon the matter.” Id. (quoting Darr v. Burford, 339 U.S. 200,
 2   204, 70 S. Ct. 587, 590, 94 L. Ed. 761 (1950)).
 3          Section 2254(c) provides that claims “shall not be deemed . . . exhausted” so long
 4   as the applicant “has the right under the law of the State to raise, by any available procedure
 5   the question presented.” 28 U.S.C. § 2254(c). “[O]nce the federal claim has been fairly
 6   presented to the state courts, the exhaustion requirement is satisfied.” Picard v. Connor,
 7   404 U.S. 270, 275, 92 S. Ct. 509, 512, 30 L. Ed. 2d 438 (1971). The fair presentation
 8   requirement mandates that a state prisoner must alert the state court “to the presence of a
 9   federal claim” in his petition, simply labeling a claim “federal” or expecting the state court
10   to read beyond the four corners of the petition is insufficient. Baldwin v. Reese, 541 U.S.
11   27, 33, 124 S. Ct. 1347, 1351, 158 L. Ed. 2d 64 (2004) (rejecting petitioner’s assertion that
12   his claim had been “fairly presented” because his brief in the state appeals court did not
13   indicate that “he was complaining about a violation of federal law” and the justices having
14   the opportunity to read a lower court decision addressing the federal claims was not fair
15   presentation); Hiivala v. Wood, 195 F.3d 1098 (9th Cir. 1999) (holding that petitioner failed
16   to exhaust federal due process issue in state court because petitioner presented claim in
17   state court only on state grounds). Furthermore, in order to “fairly present” one’s claims,
18   the prisoner must do so “in each appropriate state court.” Baldwin, 541 U.S. at 29, 124 S.
19   Ct. at 1349. “Generally, a petitioner satisfies the exhaustion requirement if he properly
20   pursues a claim (1) throughout the entire direct appellate process of the state, or (2)
21   throughout one entire judicial postconviction process available in the state.” Casey v.
22   Moore, 386 F.3d 896, 916 (9th Cir. 2004) (quoting Liebman & Hertz, Federal Habeas
23   Corpus Practice and Procedure, § 23.3b (9th ed. 1998)).
24          In Arizona, however, for non-capital cases “review need not be sought before the
25   Arizona Supreme Court in order to exhaust state remedies.” Swoopes v. Sublett, 196 F.3d
26   1008, 1010 (9th Cir. 1999); see also Crowell v. Knowles, 483 F.Supp.2d 925 (D. Ariz.
27   2007); Moreno v. Gonzalez, 192 Ariz. 131, 962 P.2d 205 (1998). Additionally, the
28   Supreme Court has further interpreted § 2254(c) to recognize that once the state courts


                                                 - 11 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 12 of 29



 1   have ruled upon a claim, it is not necessary for an applicant to seek collateral relief for the
 2   same issues already decided upon direct review. Castille v. Peoples, 489 U.S. 346, 350,
 3   109 S. Ct. 1056, 1060, 103 L. Ed. 2d 380 (1989).
 4          C.     Procedural Default
 5          “A habeas petitioner who has defaulted his federal claims in state court meets the
 6   technical requirements for exhaustion; there are no state remedies any longer ‘available’ to
 7   him.” Coleman v. Thompson, 501 U.S. 722, 732, 111 S. Ct. 2546, 2555, 115 L. Ed. 2d 650
 8   (1991). Moreover, federal courts “will not review a question of federal law decided by a
 9   state court if the decision of that court rests on a state law ground that is independent of the
10   federal question and adequate to support the judgment.” Id., 501 U.S. at 728, 111 S. Ct. at
11   2254. This is true whether the state law basis is substantive or procedural. Id. (citations
12   omitted). Such claims are considered procedurally barred from review. See Wainwright
13   v. Sykes, 433 U.S. 72, 97 S. Ct. 2497, 53 L. Ed. 2d 594 (1977).
14          The Ninth Circuit Court of Appeals explained the difference between exhaustion
15   and procedural default as follows:
16          The exhaustion doctrine applies when the state court has never been
17          presented with an opportunity to consider a petitioner’s claims and that
            opportunity may still be available to the petitioner under state law. In
18          contrast, the procedural default rule barring consideration of a federal claim
            applies only when a state court has been presented with the federal claim, but
19
            declined to reach the issue for procedural reasons, or if it is clear that the state
20          court would hold the claim procedurally barred. Franklin v. Johnson, 290
            F.3d 1223, 1230 (9th Cir. 2002) (internal quotation marks and citations
21          omitted). Thus, in some circumstances, a petitioner’s failure to exhaust a
22          federal claim in state court may cause a procedural default. See Sandgathe
            v. Maass, 314 F.3d 371, 376 (9th Cir. 2002); Beaty v. Stewart, 303 F.3d 975,
23          987 (9th Cir. 2002) (“A claim is procedurally defaulted ‘if the petitioner
24          failed to exhaust state remedies and the court to which the petitioner would
            be required to present his claims in order to meet the exhaustion requirement
25          would now find the claims procedurally barred.’”) (quoting Coleman v.
26          Thompson, 501 U.S. 722, 735 n. 1, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991)).

27   Cassett v. Stewart, 406 F.3d 614, 621 n. 5 (9th Cir. 2005). Thus, a prisoner’s habeas
28   petition may be precluded from federal review due to procedural default in two ways. First,


                                                  - 12 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 13 of 29



 1   where the petitioner presented his claims to the state court, which denied relief based on
 2   independent and adequate state grounds. Coleman, 501 U.S. at 728, 111 S. Ct. at 2554.
 3   Federal courts are prohibited from review in such cases because they have “no power to
 4   review a state law determination that is sufficient to support the judgment, resolution of
 5   any independent federal ground for the decision could not affect the judgment and would
 6   therefore be advisory.” Id. Second, where a “petitioner failed to exhaust state remedies
 7   and the court to which the petitioner would be required to present his claims in order to
 8   meet the exhaustion requirement would now find the claims procedurally barred.” Id. at
 9   735 n.1, 111 S. Ct. at 2557 n.1 (citations omitted). Thus, the federal court “must consider
10   whether the claim could be pursued by any presently available state remedy.” Cassett, 406
11   F.3d at 621 n.6 (quotations and citations omitted) (emphasis in original).
12          Where a habeas petitioner’s claims have been procedurally defaulted, the federal
13   courts are prohibited from subsequent review unless the petitioner can show cause and
14   actual prejudice as a result. Teague v. Lane, 489 U.S. 288, 298, 109 S. Ct. 1060, 1068, 103
15   L. Ed. 2d 334 (1989) (holding that failure to raise claims in state appellate proceeding
16   barred federal habeas review unless petitioner demonstrated cause and prejudice); see also
17   Smith v. Murray, 477 U.S. 527, 534, 106 S. Ct. 2661, 2666, 91 L. Ed. 2d 434 (1986)
18   (recognizing “that a federal habeas court must evaluate appellate defaults under the same
19   standards that apply when a defendant fails to preserve a claim at trial.”). “[T]he existence
20   of cause for a procedural default must ordinarily turn on whether the prisoner can show
21   that some objective factor external to the defense impeded counsel’s efforts to comply with
22   the State’s procedural rule.” Murray v. Carrier, 477 U.S. 478, 488, 106 S. Ct. 2639, 2645,
23   91 L. Ed. 2d 397 (1986); see also Martinez-Villareal v. Lewis, 80 F.3d 1301, 1305 (9th Cir.
24   1996) (petitioner failed to offer any cause “for procedurally defaulting his claims of
25   ineffective assistance of counsel, [as such] there is no basis on which to address the merits
26   of his claims.”). In addition to cause, a habeas petitioner must show actual prejudice,
27   meaning that he “must show not merely that the errors . . . created a possibility of prejudice,
28   but that they worked to his actual and substantial disadvantage, infecting his entire trial


                                                 - 13 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 14 of 29



 1   with error of constitutional dimensions.” Murray, 477 U.S. at 494, 106 S. Ct. at 2648
 2   (emphasis in original) (internal quotations omitted). Without a showing of both cause and
 3   prejudice, a habeas petitioner cannot overcome the procedural default and gain review by
 4   the federal courts. Id., 106 S. Ct. at 2649.
 5          The Supreme Court has recognized, however, that “the cause and prejudice standard
 6   will be met in those cases where review of a state prisoner’s claim is necessary to correct
 7   ‘a fundamental miscarriage of justice.’” Coleman v. Thompson, 501 U.S. 722, 111 S. Ct.
 8   2546, 115 L. Ed. 2d 640 (1991) (quoting Engle v. Isaac, 456 U.S. 107, 135, 102 S. Ct.
 9   1558, 1572–73, 71 L. Ed. 2d 783 (1982)). “The fundamental miscarriage of justice
10   exception is available ‘only where the prisoner supplements his constitutional claim with a
11   colorable showing of factual innocence.’” Herrara v. Collins, 506 U.S. 390, 404, 113 S.
12   Ct. 853, 862, 122 L. Ed. 2d 203 (1993) (emphasis in original) (quoting Kuhlmann v. Wilson,
13   477 U.S. 436, 454, 106 S. Ct. 2616, 2627, 91 L. Ed. 2d 364 (1986)). Thus, “‘actual
14   innocence’ is not itself a constitutional claim, but instead a gateway through which a habeas
15   petitioner must pass to have his otherwise barred constitutional claim considered on the
16   merits.” Herrara, 506 U.S. at 404, 113 S. Ct. at 862. Further, in order to demonstrate a
17   fundamental miscarriage of justice, a habeas petitioner must “establish by clear and
18   convincing evidence that but for the constitutional error, no reasonable factfinder would
19   have found [him] guilty of the underlying offense.” 28 U.S.C. § 2254(e)(2)(B).
20          In Arizona, a petitioner’s claim may be procedurally defaulted where he has waived
21   his right to present his claim to the state court “at trial, on appeal or in any previous
22   collateral proceeding.” Ariz. R. Crim. P. 32.2(a)(3) (2018). “If an asserted claim is of
23   sufficient constitutional magnitude, the state must show that the defendant ‘knowingly,
24   voluntarily and intelligently’ waived the claim.” Id., 2002 cmt. Neither Rule 32.2. nor the
25   Arizona Supreme Court has defined claims of “sufficient constitutional magnitude”
26   requiring personal knowledge before waiver. See id.; see also Stewart v. Smith, 202 Ariz.
27   446, 46 P.3d 1067 (2002). The Ninth Circuit Court of Appeals recognized that this
28


                                                    - 14 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 15 of 29



 1   assessment “often involves a fact-intensive inquiry” and the “Arizona state courts are better
 2   suited to make these determinations.” Cassett, 406 F.3d at 622.
 3
 4   III.   STATUTE OF LIMITATIONS
 5          A.     Timeliness
 6          As a threshold matter, the Court must consider whether Petitioner’s petition is
 7   barred by the statute of limitation. See White v. Klizkie, 281 F.3d 920, 921–22 (9th Cir.
 8   2002). The AEDPA mandates that a one-year statute of limitations applies to applications
 9   for a writ of habeas corpus by a person in state custody. 28 U.S.C. § 2244(d)(1). Section
10   2244(d)(1) provides that the limitations period shall run from the latest of:
11          (A) the date on which the judgment became final by the conclusion of
12          direct review or the expiration of the time for seeking such review;

13          (B) the date on which the impediment to filing an application created by
            the State action in violation of the Constitution or laws of the United States
14          is removed, if the applicant was prevented from filing by such State action;
15          (C) the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly recognized by
16
            the Supreme Court and made retroactively applicable to cases on collateral
17          review; or
18          (D) the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due diligence.
19
     28 U.S.C. § 2244(d)(1); Shannon v. Newland, 410 F.3d 1083 (9th Cir. 2005). “The time
20
     during which a properly filed application for State post-conviction or other collateral
21
     review with respect to the pertinent judgment or claim is pending shall not be counted
22
     toward any period of limitation under this subsection.”           28 U.S.C. § 2244(d)(2).
23
     Respondents do not dispute the timeliness of Leon’s petition. The Court has independently
24
     reviewed the records and finds that the Amended Petition (Doc. 10) is timely pursuant to
25
     28 U.S.C. § 2244(d)(1)(A).
26
     ...
27
     ...
28


                                                - 15 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 16 of 29



 1   IV.    ANALYSIS
 2          A.     Ground One: Ineffective Assistance of Counsel
 3                 1. Legal Standards
 4          For cases which have been fairly presented to the State court, the Supreme Court
 5   elucidated a two-part test for determining whether a defendant could prevail on a claim of
 6   ineffective assistance of counsel sufficient to overturn his conviction. See Strickland v.
 7   Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). First, Petitioner must
 8   show that counsel’s performance was deficient. Id. at 687, 104 S. Ct. at 2064. “This
 9   requires showing that counsel made errors so serious that counsel was not functioning as
10   the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. Second, Petitioner
11   must show that this performance prejudiced his defense. Id. Prejudice “requires showing
12   that counsel’s errors were so serious as to deprive the defendant of a fair trial whose result
13   is reliable.” Id. Ultimately, whether or not counsel’s performance was effective hinges on
14   its reasonableness under prevailing professional norms. Strickland, 466 U.S. at 688, 104
15   S. Ct. at 2065; see also State v. Carver, 160 Ariz. 167, 771 P.2d 1382 (1989) (adopting
16   Strickland two-part test for ineffective assistance of counsel claims).              The Sixth
17   Amendment’s guarantee of effective assistance is not meant to “improve the quality of
18   legal representation,” rather it is to ensure the fairness of trial. Strickland, 466 U.S. at 689,
19   104 S. Ct. at 2065. “Thus, ‘[t]he benchmark for judging any claim of ineffectiveness must
20   be whether counsel’s conduct so undermined the proper functioning of the adversarial
21   process that the trial cannot be relied on as having produced a just result.’” Cullen v.
22   Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L. Ed. 2d 557 (2011) (quoting
23   Strickland, 466 at 686) (emphasis and alteration in original).
24          “The standards created by Strickland and § 2254(d) are both ‘highly deferential,’ . .
25   . and when the two apply in tandem, review is ‘doubly’ so[.]” Harrington v. Richter, 562
26   U.S. 86, 105, 131 S. Ct. 770, 788, 178 L. Ed. 2d 624 (2011) (citations omitted). Judging
27   counsel’s performance must be made without the influence of hindsight. See Strickland,
28   466 U.S. at 689, 104 S. Ct. at 2065. As such, “the defendant must overcome the


                                                  - 16 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 17 of 29



 1   presumption that, under the circumstances, the challenged action ‘might be considered
 2   sound trial strategy.’” Id. (quoting Michel v. Louisiana, 350 U.S. 91, 101, 76 S. Ct. 158,
 3   164, 100 L. Ed. 83 (1955)).         Without the requisite showing of either “deficient
 4   performance” or “sufficient prejudice,” Petitioner cannot prevail on his ineffectiveness
 5   claim. Strickland, 466 U.S. at 700, 104 S. Ct. at 2071. “[T]he question is not whether
 6   counsel’s actions were reasonable. The question is whether there is any reasonable
 7   argument that counsel satisfied Strickland’s deferential standard.” Gentry v. Sinclair, 705
 8   F.3d 884, 899 (9th Cir. 2013) (quoting Harrington, 562 U.S. at 105, 131 S. Ct. at 788)
 9   (alterations in original). “The challenger’s burden is to show ‘that counsel made errors so
10   serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
11   Sixth Amendment.’” Harrington, 562 U.S. at 104, 131 S. Ct. at 787 (quoting Strickland,
12   466 U.S. at 689, 104 S. Ct. 2052). Accordingly, “[w]e apply the doubly deferential
13   standard to review the state court’s ‘last reasoned decision.’” Vega v. Ryan, 757 F.3d 960,
14   966 (9th Cir. 2014) (citations omitted). “By its terms § 2254(d) bars relitigation of any
15   claim ‘adjudicated on the merits’ in state court, subject only to the exceptions in 2254(d)(1)
16   and (d)(2).” Harrington, 131 U.S. at 98, 131 S. Ct. at 784. As such, Petitioner also bears
17   the burden of showing that the state court applied Strickland to the facts of his case in an
18   objectively unreasonable manner. See Bell v. Cone, 535 U.S. 685, 698–99, 122 S. Ct. 1843,
19   1852, 152 L. Ed. 2d 914 (2002); see also 28 U.S.C. § 2254(d).
20                 2. Plea Agreement
21          Petitioner alleges that his trial counsel “convinced [him] that the plea was not in his
22   best interest.” Petition (Doc. 1) at 7. Petitioner raised this claim in his PCR petition. See
23   Answer (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001, Pet.’s
24   Pet. for PCR (Exh. “O”) (Doc. 16). The Arizona Court of Appeals found that “[s]ubstantial
25   evidence support[ed] the [Rule 32] court’s implicit finding that counsel had not advised
26   Leon to reject the plea offer, but instead had advised him to accept it, and [the appellate
27   court] defer[ed] to that finding.” Answer (Doc. 14), Court of Appeals, State of Arizona,
28   Case No. 2 CA-CR 2015-0320-PR, Mem. Decision 6/7/2016 (Exh. “X”) (Doc. 17) at 19


                                                 - 17 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 18 of 29



 1   (citing State v. Sasak, 178 Ariz. 182, 186, 871 P.2d 729, 733 (Ariz. Ct. App. 1993).
 2          At the evidentiary hearing on Petitioner’s Rule 32 petition, Petitioner acknowledged
 3   that trial counsel did not pressure him in any way to accept the plea agreement. Answer
 4   (Doc. 14), Ariz. Superior Ct., Pima County, Case No. CR20094042-001, PCR Evid. Hr’g
 5   Tr. 4/13/2015 (Exh. “MM”) (Doc. 35) at 31–32. Trial counsel testified that he and
 6   Defendant had discussions regarding the initial plea agreement, then after his further
 7   discussion with the prosecutors, a second plea was offered with the 12.5-year maximum
 8   sentence. Id., Exh. “MM” at 51–52. Trial counsel expressed confidence that Petitioner
 9   had “a decent chance” of beating the first-degree murder charge, but beyond that no one
10   could predict. Id., Exh. “MM” at 54–55. Trial counsel further testified that he advised
11   Petitioner to accept the plea agreement. Id., Exh. “MM” at 66. The Rule 32 court found
12   trial counsel credible and Petitioner not credible. Answer (Doc. 14), Ariz. Superior Ct.,
13   Pima County, Case No. CR20094042-001, Minute Entry—Evidentiary Hearing 4/13/2015
14   (Exh. “P”) (Doc. 16) at 75–76. This was finding was upheld by the appellate court. Id.,
15   Exh. “X” at 19.
16          Petitioner cannot show that counsel’s performance was deficient. The record does
17   not support a finding that “counsel’s conduct so undermined the proper functioning of the
18   adversarial process that the trial cannot be relied on as having produced a just result.”
19   Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L. Ed. 2d 557 (2011)
20   (quoting Strickland, 466 at 686) (emphasis and alteration in original). Petitioner has also
21   failed to present any evidence to suggest that the Arizona courts’ decisions as to his
22   ineffective assistance claim regarding trial counsel’s communication of the plea agreement
23   is contrary to or an unreasonable application of clearly established Supreme Court law or
24   based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); see also
25   Bell v. Cone, 535 U.S. 685, 698–99, 122 S. Ct. 1843, 1852, 152 L. Ed. 2d 914 (2002).
26   Accordingly, this Court finds that the Arizona courts did not unreasonably apply clearly
27   established Federal law or unreasonably determine the facts in light of the evidence
28   presented, and Petitioner cannot meet his burden to show prejudice. See Gulbrandson, 738


                                               - 18 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 19 of 29



 1   F.3d at 991. Petitioner’s ineffective assistance of counsel claim regarding the alleged
 2   failure to advise Petitioner regarding the plea agreement is without merit.
 3                  3. Earned Release Credits
 4          Petitioner asserts that trial counsel failed to advise him regarding his eligibility for
 5   eighty-five (85) percent. Petition (Doc. 1) at 9. Petitioner further asserts that if trial counsel
 6   had fulfilled this duty, Petitioner “would have probably taken the plea.” Id. The appellate
 7   court observed that “Leon present[ed] no evidence and develop[ed] no argument that
 8   counsel was mistaken or had misadvised him regarding release provisions under the plea
 9   offer.” Answer (Doc. 14), Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-
10   0320-PR, Mem. Decision 6/7/2016 (Exh. “X”) (Doc. 17) at 19. The appellate court further
11   recognized that “[a]s the trial court pointed out, Leon ‘didn’t research the 85 percent issue’
12   and, at the Donald hearing, did not raise the issue or ask any questions of the judge[,] . . .
13   [i]nstead . . . Leon answered that he understood the sentencing range available under the
14   plea as well as his potential sentence after trial, and he said he understood that day was his
15   ‘final deadline’ to accept the plea.” Id., Exh. “X” at 19.
16          As such, Petitioner cannot show that counsel’s performance was deficient. The
17   record does not support a finding that “counsel’s conduct so undermined the proper
18   functioning of the adversarial process that the trial cannot be relied on as having produced
19   a just result.” Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L. Ed. 2d 557
20   (2011) (quoting Strickland, 466 at 686) (emphasis and alteration in original). Petitioner
21   has also failed to present any evidence to suggest that the Arizona courts’ decisions as to
22   his ineffective assistance claim regarding trial counsel’s communication about earned
23   release credits is contrary to or an unreasonable application of clearly established Supreme
24   Court law or based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d);
25   see also Bell v. Cone, 535 U.S. 685, 698–99, 122 S. Ct. 1843, 1852, 152 L. Ed. 2d 914
26   (2002). Accordingly, this Court finds that the Arizona courts did not unreasonably apply
27   clearly established Federal law or unreasonably determine the facts in light of the evidence
28   presented, and Petitioner cannot meet his burden to show prejudice. See Gulbrandson, 738


                                                   - 19 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 20 of 29



 1   F.3d at 991. Petitioner’s ineffective assistance of counsel claim regarding the alleged
 2   failure to advise Petitioner regarding the earned release credits is without merit.
 3                 4. Full and Fair Donald Hearing
 4          Petitioner asserts that counsel and the trial court “failed to ensure Leon was fully
 5   apprised of the circumstances surrounding the plea and the trial [court] failed to vet him.”
 6   Petition (Doc. 1) at 10. Petitioner further asserts that “[t]he trial court never really
 7   completed the record nor made any final determination that Leon had fully, knowingly
 8   been apprised of what was going on before he rejected the plea.” Id. (citations and original
 9   alterations omitted). The appellate court observed that “principles regarding waiver of a
10   constitutional right do not apply to the rejection of a plea bargain.” Answer (Doc. 14),
11   Court of Appeals, State of Arizona, Case No. 2 CA-CR 2015-0320-PR, Mem. Decision
12   6/7/2016 (Exh. “X”) (Doc. 17) at 20. The appellate court held that “consistent with Donald,
13   the trial court held an evidentiary hearing and found Leon failed to meet his burden of
14   establishing ineffective assistance of counsel[,] [and] [s]ubstantial evidence supports that
15   determination, and we will not disturb it on review. Id., Exh. “X” at 20 (citations omitted).
16          Petitioner cannot show that counsel’s performance was deficient. The record does
17   not support a finding that “counsel’s conduct so undermined the proper functioning of the
18   adversarial process that the trial cannot be relied on as having produced a just result.”
19   Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L. Ed. 2d 557 (2011)
20   (quoting Strickland, 466 at 686) (emphasis and alteration in original). Petitioner has also
21   failed to present any evidence to suggest that the Arizona courts’ decisions that Petitioner
22   did not relinquish any constitutional rights by declining his plea agreement is contrary to
23   or an unreasonable application of clearly established Supreme Court law or based on an
24   unreasonable determination of the facts. See 28 U.S.C. § 2254(d); see also Bell v. Cone,
25   535 U.S. 685, 698–99, 122 S. Ct. 1843, 1852, 152 L. Ed. 2d 914 (2002). Accordingly, this
26   Court finds that the Arizona courts did not unreasonably apply clearly established Federal
27   law or unreasonably determine the facts in light of the evidence presented, and Petitioner
28   cannot meet his burden to show prejudice. See Gulbrandson, 738 F.3d at 991. Petitioner’s


                                                 - 20 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 21 of 29



 1   ineffective assistance of counsel claim regarding the alleged failure regarding a full and
 2   fair Donald hearing is without merit.
 3                 5. Continuance of Donald hearing
 4          Petitioner asserts that trial counsel “performed ineffectively by not actually moving
 5   for an extension orally or by motion.” Petition (Doc. 1) at 10. The appellate court observed
 6   that “Leon did not argue, in his petition below or at the evidentiary hearing, that his attorney
 7   was ineffective in failing to seek an extension of time to consider the offer or a continuance
 8   of the Donald hearing[.]” Answer (Doc. 14), Court of Appeals, State of Arizona, Case No.
 9   2 CA-CR 2015-0320-PR, Mem. Decision 6/7/2016 (Exh. “X”) (Doc. 17) at 19.
10          As such, the claim would now be precluded and meets the technical requirements
11   for exhaustion. Ariz. R. Crim. P. 32.2(a)(3); see also Baldwin v. Reese, 541 U.S. 27, 29,
12   124 S.Ct. 1347, 1349, 158 L.Ed.2d 64 (2004) (in order to “fairly present” one’s claims, the
13   prisoner must do so “in each appropriate state court”). Therefore, Petitioner’s claim is
14   procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 735 n. 1, 111 S.Ct. 2546,
15   2557 n. 1, 115 L.Ed.2d 640 (1991) (“petitioner failed to exhaust state remedies and the
16   court to which the petitioner would be required to present his claims in order to meet the
17   exhaustion requirement would now find the claims procedurally barred”).
18          Where a habeas petitioner’s claims have been procedurally defaulted, the federal
19   courts are prohibited from subsequent review unless the petitioner can show cause and
20   actual prejudice as a result. Teague v. Lane, 489 U.S. 288, 298, 109 S.Ct. 1060, 1068, 103
21   L.Ed.2d 334 (1989) (holding that failure to raise claims in state appellate proceeding barred
22   federal habeas review unless petitioner demonstrated cause and prejudice). Petitioner has
23   not met his burden to show either cause or actual prejudice. Murray v. Carrier, 477 U.S.
24   478, 494, 106 S.Ct. 2639, 2648, 91 L.Ed.2d 397 (1986) (Petitioner “must show not merely
25   that the errors . . . created a possibility of prejudice, but that they worked to his actual and
26   substantial disadvantage, infecting his entire trial with error of constitutional dimensions”)
27   (emphasis in original) (internal quotations omitted); see also Martinez-Villareal v. Lewis,
28   80 F.3d 1301, 1305 (9th Cir. 1996) (petitioner failed to offer any cause “for procedurally


                                                  - 21 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 22 of 29



 1   defaulting his claims[,] . . . [and as such,] there is no basis on which to address the merits
 2   of his claims.”). Neither has Petitioner “establish[ed] by clear and convincing evidence
 3   that but for the constitutional error, no reasonable factfinder would have found [him] guilty
 4   of the underlying offense.” 28 U.S.C. § 2254(e)(2)(B). As such, Petitioner has failed to
 5   meet the cause and prejudice standard or demonstrate a fundamental miscarriage of justice.
 6   See Coleman, 501 U.S. at 748, 111 S.Ct. at 2564 (citations and quotations omitted).
 7          In an effort to overcome this procedural bar, Petitioner relies on Martinez v. Ryan,
 8   566 U.S. 1, 132 S. Ct. 1309, 192 L. Ed. 2d 272 (2012) to urge that PCR counsel was
 9   ineffective for failing to raise the claim. Petition (Doc. 1) at 11.     “In Martinez . . . and
10   Trevino v. Thaler, 569 U.S. 413, 133 S. Ct. 1911, 185 L.Ed.2d 1044 (2013), [the Supreme]
11   Court announced a narrow exception to Coleman’s7 general rule.” Davila v. Davis, — U.S.
12   —, 137 S. Ct. 2058, 2062, 198 L. Ed. 2d 603 (2017). “That exception treats ineffective
13   assistance by a prisoner’s state postconviction counsel as cause to overcome the default of
14   a single claim—ineffective assistance of trial counsel—in a single context—where the
15   State effectively requires a defendant to bring that claim in state postconviction
16   proceedings rather than on direct appeal.” Id. at 2062–63. The Supreme Court observed
17   that “[t]hese rules [under which a prisoner may establish cause to excuse a procedural
18   default] reflect an equitable judgment that only where a prisoner is impeded or obstructed
19   in complying with the State’s established procedures will a federal habeas court excuse the
20   prisoner from the usual sanction of default.” Martinez, 566 U.S. at 13, 132 S.Ct. at 1318
21   (citations omitted). “In applying this standard, Martinez made clear that a reviewing court
22   must determine whether the petitioner’s attorney in the first collateral proceeding was
23   ineffective under Strickland, whether the petitioner’s claim of ineffective assistance of trial
24   counsel is substantial, and whether there is prejudice.” Sexton v. Cozner, 679 F.3d 1150,
25   1159 (9th Cir. 2012) (citing Martinez, 132 S.Ct. at 1321).
26          Petitioner’s ineffective assistance of trial counsel claim is not substantial.
27
28
            7
                Coleman v. Thompson, 501 U.S. 722, 111 S.Ct. 2546, 115 L.Ed.2d 640 (1991).

                                                  - 22 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 23 of 29



 1   “Discretion over plea bargaining is a core prosecutorial power[.]” State v. Donald, 198
 2   Ariz. 406, 417, 10 P.3d 1193, 1204 (Ariz. Ct. App. 2000). During the Donald hearing the
 3   prosecutor made clear that day was the final deadline and a plea was unlikely to be re-
 4   offered in the future unless something dramatically changed. Answer (Doc. 14), Ariz.
 5   Superior Ct., Pima County, Case No. CR20094042-001, Donald Hr’g Tr. 10/4/2010 (Exh.
 6   “Z”) (Docs. 17, 18) at 32. As such, any request for an extension of time by trial counsel
 7   would have been futile. Petitioner’s claim for ineffective assistance of trial counsel is not
 8   substantial and he is not entitled to Martinez relief.
 9                 6. Conflict of Interest
10          Petitioner asserts that “[f]ormer defense counsel . . . created a conflict of interest
11   between herself and Leon by assisting her client . . . Elvin Logan, present fabricated
12   evidence against Leon.” Petition (Doc. 1) at 11. Petitioner further alleges that prior counsel
13   helped Logan “secure/steal the factuals [sic] about Leon’s case.” Id. The appellate court
14   acknowledged that “[a] defendant thus has a constitutional right to conflict-free counsel.”
15   Answer (Doc. 14), Ariz. Ct. of Appeals, Case Nos. 2 CA-CR 2011-0395, Mem. Decision
16   12/3/2013 (Exh. “I”) (Doc. 15) at 56. The appellate court found that “[g]iven Leon was
17   represented by non-conflicted trial counsel and was no worse off for his former counsel’s
18   conflict, [they] [could] not say Leon’s constitutional right to effective representation was
19   infringed or that the trial court abused its discretion by allowing Elvin’s testimony.” Id.,
20   Exh. “I” at 57. The court of appeals further noted that “a breach of an ethical standard does
21   not necessarily make out a denial of the Sixth Amendment guarantee of assistance of
22   counsel . . . [and] [because] Sweeney’s professional breach had no adverse impact on
23   Leon’s trial and that finding is supported by the record . . . the trial court did not err in
24   permitting Elvin to testify.” Id., Exh. “I” at 58.
25          As such, Petitioner cannot show that his former counsel’s actions prejudiced him.
26   The prejudice prong of Strickland “requires showing that counsel’s errors were so serious
27   as to deprive the defendant of a fair trial whose result is reliable.” See Strickland v.
28   Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). The


                                                 - 23 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 24 of 29



 1   record does not support a finding that “counsel’s conduct so undermined the proper
 2   functioning of the adversarial process that the trial cannot be relied on as having produced
 3   a just result.” Cullen v. Pinholster, 563 U.S. 170, 131 S. Ct. 1388, 1403, 179 L. Ed. 2d 557
 4   (2011) (quoting Strickland, 466 at 686) (emphasis and alteration in original). Petitioner
 5   has also failed to present any evidence to suggest that the Arizona courts’ decisions as to
 6   his ineffective assistance claim regarding prior counsel’s representation of Logan is
 7   contrary to or an unreasonable application of clearly established Supreme Court law or
 8   based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); see also
 9   Bell v. Cone, 535 U.S. 685, 698–99, 122 S. Ct. 1843, 1852, 152 L. Ed. 2d 914 (2002).
10   Accordingly, this Court finds that the Arizona courts did not unreasonably apply clearly
11   established Federal law or unreasonably determine the facts in light of the evidence
12   presented, and Petitioner cannot meet his burden to show prejudice. See Gulbrandson, 738
13   F.3d at 991. Petitioner’s ineffective assistance of counsel claim regarding prior counsel’s
14   representation of Logan is without merit.
15          B. Ground Two: Due Process Claims
16                 1. Preclusion of Logan’s Testimony
17          Petitioner asserts that “the trial court abused its discretion/erred by denying his
18   motion to preclude the testimony of [Elvin Logan].” Petition (Doc. 1) at 17. This issue is
19   subsumed under Petitioner’s ineffective assistance of prior counsel claim. See Section
20   IV.A.5., supra. For the reasons discussed above, this claim lacks merit and will be denied.
21                 2. Prosecutorial Misconduct
22          Petitioner alleges that “[t]he county attorney also shares the burden of helping create
23   or turning a blind-eye to known misconduct/conflict involving [prior counsel], [Elvin
24   Logan], and Leon.” Petition (Doc. 1) at 17. The appellate court found that “dismissal of
25   an indictment with prejudice due to prosecutorial misconduct occurs only ‘when the
26   evidence is irrevocably tainted or there exists a pattern of misconduct that is prevalent or
27   continuous.’” Answer (Doc. 14), Ariz. Ct. of Appeals, Case Nos. 2 CA-CR 2011-0395,
28   Mem. Decision 12/3/2013 (Exh. “I”) (Doc. 15) at 54 (citing State v. Young, 149 Ariz. 580,


                                                 - 24 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 25 of 29



 1   585, 720 P.2d 965, 970 (Ariz. Ct. App. 1986); then citing State v. Pecard, 196 Ariz. 371,
 2   ¶ 39, 998 P.2d 453, 461 (Ariz. Ct. App. 1999)). The court of appeals further observed that
 3   it “need not conduct that analysis, however, because the trial court expressly found no
 4   wrongdoing on the part of the prosecutors” and the trial court did not abuse its discretion.
 5   Answer (Doc. 14), Exh. “I” at 54.
 6          Federal courts “will not review a question of federal law decided by a state court if
 7   the decision of that court rests on a state law ground that is independent of the federal
 8   question and adequate to support the judgment.” Id., 501 U.S. at 728, 111 S. Ct. at 2254.
 9   This is true whether the state law basis is substantive or procedural. Id. (citations omitted).
10   Such claims are considered procedurally barred from review. See Wainwright v. Sykes,
11   433 U.S. 72, 97 S. Ct. 2497, 53 L. Ed. 2d 594 (1977).
12          Where a habeas petitioner’s claims have been procedurally defaulted, the federal
13   courts are prohibited from subsequent review unless the petitioner can show cause and
14   actual prejudice as a result. Teague v. Lane, 489 U.S. 288, 298, 109 S. Ct. 1060, 1068, 103
15   L.Ed.2d 334 (1989) (holding that failure to raise claims in state appellate proceeding barred
16   federal habeas review unless petitioner demonstrated cause and prejudice). Petitioner has
17   not met his burden to show either cause or actual prejudice. Murray v. Carrier, 477 U.S.
18   478, 494, 106 S. Ct. 2639, 2648, 91 L. Ed. 2d 397 (1986) (Petitioner “must show not merely
19   that the errors . . . created a possibility of prejudice, but that they worked to his actual and
20   substantial disadvantage, infecting his entire trial with error of constitutional dimensions”)
21   (emphasis in original) (internal quotations omitted); see also Martinez-Villareal v. Lewis,
22   80 F.3d 1301, 1305 (9th Cir. 1996) (petitioner failed to offer any cause “for procedurally
23   defaulting his claims[,] . . . [and as such,] there is no basis on which to address the merits
24   of his claims.”). Neither has Petitioner “establish[ed] by clear and convincing evidence
25   that but for the constitutional error, no reasonable factfinder would have found [him] guilty
26   of the underlying offense.” 28 U.S.C. § 2254(e)(2)(B). As such, Petitioner has failed to
27   meet the cause and prejudice standard or demonstrate a fundamental miscarriage of justice.
28   See Coleman, 501 U.S. at 748, 111 S. Ct. at 2564 (citations and quotations omitted).


                                                  - 25 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 26 of 29



 1   Accordingly, Petitioner’s claim is denied.
 2             3. Motion for New Trial
 3          Petitioner alleges that his “right to a fair trial and impartial jury” and rights to due
 4   process were violated when the trial court denied his motion to preclude gang affiliation
 5   testimony and juror misconduct. Petition (Doc. 1) at 17–20. As discussed in Section II.B.,
 6   supra, prior to bringing a claim to federal court, a habeas petitioner must first present all
 7   claims to the state court. Rose v. Lundy, 455 U.S. 509, 520, 102 S.Ct. 1198, 1204, 71
 8   L.Ed.2d 379 (1982). The fair presentation requirement mandates that a state prisoner must
 9   alert the state court “to the presence of a federal claim” in his petition. Baldwin v. Reese,
10   541 U.S. 27, 33, 124 S.Ct. 1347, 1351, 158 L.Ed.2d 64 (2004) (rejecting petitioner’s
11   assertion that his claim had been “fairly presented” because his brief in the state appeals
12   court did not indicate that “he was complaining about a violation of federal law” and the
13   justices having the opportunity to read a lower court decision addressing the federal claims
14   was not fair presentation); Hiivala v. Wood, 195 F.3d 1098 (9th Cir. 1999), cert. denied,
15   529 U.S. 1009 (2000) (holding that petitioner failed to exhaust federal due process issue in
16   state court because petitioner presented claim in state court only on state grounds). Merely
17   labeling a claim “federal” or making a passing reference to the United States Constitution
18   does not constitute “fair presentment.” See Baldwin v. Reese, 541 U.S. at 33, 124 S.Ct. at
19   1351; see also Duncan v. Henry, 513 U.S. 364, 365–66 115 S.Ct. 887, 888, 130 L.Ed.2d
20   865 (1995) (“If state courts are to be given the opportunity to correct alleged violations of
21   prisoners’ federal rights, they must surely be alerted to the fact that the prisoners are
22   asserting claims under the United States Constitution”). Moreover, Petitioner cannot
23   expect the state court to read beyond the four corners of the petition to meet the fair
24   presentation requirement. Baldwin v. Reese, 541 U.S. 27, 33, 124 S.Ct. 1347, 1351, 158
25   L.Ed.2d 64 (2004) (rejecting petitioner’s assertion that his claim had been “fairly
26   presented” because his brief in the state appeals court did not indicate that “he was
27   complaining about a violation of federal law” and the justices having the opportunity to
28   read a lower court decision addressing the federal claims was not fair presentation); Hiivala


                                                  - 26 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 27 of 29



 1   v. Wood, 195 F.3d 1098 (9th Cir. 1999) (holding that petitioner failed to exhaust federal
 2   due process issue in state court because petitioner presented claim in state court only on
 3   state grounds).
 4          Here, Petitioner presented his claims regarding the denial of his motion for a new
 5   trial as a violation of the Arizona state law and procedural rules without reference to the
 6   Constitution of the United States. See Answer (Doc. 14), Ariz. Ct. of Appeals, Case No. 2
 7   CA-CR 2012-0305, Appellant’s Opening Br. (Exh. “H”) (Doc. 15) at ¶¶ 23–31. As such,
 8   the claims would now be precluded and meet the technical requirements for exhaustion.
 9   Ariz. R. Crim. P. 32.2(a)(3) (2018); see also Baldwin v. Reese, 541 U.S. 27, 29, 124 S.Ct.
10   1347, 1349, 158 L.Ed.2d 64 (2004) (in order to “fairly present” one’s claims, the prisoner
11   must do so “in each appropriate state court”).           Therefore, Petitioner’s claims are
12   procedurally defaulted. Coleman v. Thompson, 501 U.S. 722, 735 n. 1, 111 S.Ct. 2546,
13   2557 n. 1, 115 L.Ed.2d 640 (1991) (“petitioner failed to exhaust state remedies and the
14   court to which the petitioner would be required to present his claims in order to meet the
15   exhaustion requirement would now find the claims procedurally barred”).
16          Where a habeas petitioner’s claims have been procedurally defaulted, the federal
17   courts are prohibited from subsequent review unless the petitioner can show cause and
18   actual prejudice as a result. Teague v. Lane, 489 U.S. 288, 298, 109 S.Ct. 1060, 1068, 103
19   L.Ed.2d 334 (1989) (holding that failure to raise claims in state appellate proceeding barred
20   federal habeas review unless petitioner demonstrated cause and prejudice). Petitioner has
21   not met his burden to show either cause or actual prejudice. Murray v. Carrier, 477 U.S.
22   478, 494, 106 S.Ct. 2639, 2648, 91 L.Ed.2d 397 (1986) (Petitioner “must show not merely
23   that the errors . . . created a possibility of prejudice, but that they worked to his actual and
24   substantial disadvantage, infecting his entire trial with error of constitutional dimensions”)
25   (emphasis in original) (internal quotations omitted); see also Martinez-Villareal v. Lewis,
26   80 F.3d 1301, 1305 (9th Cir. 1996) (petitioner failed to offer any cause “for procedurally
27   defaulting his claims[,] . . . [and as such,] there is no basis on which to address the merits
28   of his claims.”). Neither has Petitioner “establish[ed] by clear and convincing evidence


                                                  - 27 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 28 of 29



 1   that but for the constitutional error, no reasonable factfinder would have found [him] guilty
 2   of the underlying offense.” 28 U.S.C. § 2254(e)(2)(B). As such, Petitioner has failed to
 3   meet the cause and prejudice standard or demonstrate a fundamental miscarriage of justice.
 4   See Coleman, 501 U.S. at 748, 111 S.Ct. at 2564 (citations and quotations omitted).
 5   Accordingly, Petitioner’s claims are denied.
 6               4. Juror No. 9
 7          Petitioner alleges that his “right to a fair trial and impartial jury” and rights to due
 8   process were violated based upon alleged misconduct by Juror Nine. Petition (Doc. 1) at
 9   18–19. The appellate court rejected this claim because “Leon never asked the trial court
10   to do so when the court questioned Juror Nine, nor did he question her on the subject when
11   he was given the opportunity.” Answer (Doc. 14), Ariz. Ct. of Appeals, Case Nos. 2 CA-
12   CR 2011-0395, Mem. Decision 12/3/2013 (Exh. “I”) (Doc. 15) at 63. The court of appeals
13   further found that “Juror Nine told the court she had no concerns for her safety, thus it
14   would have been illogical for the court to ask her if she had shared concerns she denied
15   having.” Id., Exh. “I” at 63. Additionally, “with the stipulation of counsel, the juror
16   became an alternate and was excused prior to the jury’s deliberations.” Id., Exh. “I” at 63.
17          “The Constitution ‘does not require a new trial every time a juror has been placed
18   in a potentially compromising situation . . . [because] it is virtually impossible to shield
19   jurors from every contact or influence that might theoretically affect their vote.” Rushen
20   v. Spain, 464 U.S. 114, 118, 104 S. Ct. 453, 455, 78 L. Ed. 2d 267 (1983). The record does
21   not support a finding that Petitioner’s jury was compromised by any improper outside
22   influence. As such, his claim is denied.
23
24   V.     CONCLUSION
25          Based upon the foregoing, the Court finds that Petitioner Joshua Michael Leon’s
26   Petition (Doc. 1) is without merit and shall be denied.
27          Accordingly, IT IS HEREBY ORDERED that:
28          1)      Petitioner Joshua Michael Leon’s Petition Pursuant to 28 U.S.C. § 2254 for


                                                 - 28 -
     Case 4:17-cv-00008-BGM Document 42 Filed 06/01/20 Page 29 of 29



 1   a Writ of Habeas Corpus by a Person in State Custody (Non-Death Penalty) (“Petition”)
 2   (Doc. 1) is DENIED;
 3         2)     A certificate of appealability is DENIED, because reasonable jurists would
 4   not find the Court’s ruling debatable. See 28 U.S.C. § 2253;
 5         3)     This matter is DISMISSED with prejudice;
 6         4)     The Clerk of Court shall enter judgment and close its file in this matter.
 7
 8         Dated this 1st day of June, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 29 -
